DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 17/256,108 in response to an amendment filed 08/08/2022; the original application filed on 05/26/2021. Claims 21-34 are currently pending and have been considered below. Claims 1-20 are cancelled. Claims 21 and 28 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/29/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on *, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “that the prior art of record Jiang et al. in view of Ouchi et al. does not teach that the first reference signals are mapped to a first resource, and the second reference signals used for demodulation are mapped to a second resource which is different from the first resource” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ouchi et al. does disclose ‘that the first reference signals are mapped to a first resource, and the second reference signals used for demodulation are mapped to a second resource which is different from the first resource’ (Please see Ouchi et al. Paragraph [0161] “the transmission process on the PSCCH and/or PSSCH may include the mapping process on the PSCCH and/or PSSCH, and selecting the resource (resource pool)” also, please see Figures 3A and 3C “FIGS. 3A to 3C are diagrams illustrating examples of a mapping pattern of a sidelink physical channel and a DMRS associated with the sidelink physical channel as further explained in paragraph 259”).
Applicant’s arguments: “that the prior art of record Jiang et al. in view of Ouchi et al. does not teach that a time interval between the first reference signals is shorter than that between the second reference signals. 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that that Ouchi et al. does disclose “that a time interval between the first reference signals is shorter than that between the second reference signals”, See Ouchi et al. Paragraph [0311], “A reference sequence number in the reference sequence group may be 0 for a physical channel and/or physical signal shorter than the prescribed sequence length. In a case that a physical channel and/or physical signal is longer than the prescribed sequence length, a reference sequence number in the reference sequence group at a certain slot (a certain TTI) may be defined based on a pseudo-random sequence for a slot number (TTI number)” also please see Paragraph [0301] of Ouchi et al. “the definition may be different depending on the cases that the sequence length of the reference sequence is longer than 36 (36 may be included) and shorter than 36. In a case that the sequence length of the reference sequence is longer than 36, the reference sequence may be provided based on a Zadoff-Chu (ZC) sequence”.

The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at 571-270-1921 to schedule an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2018/0048446 A1) in view of Ouchi et al. (US 2019/0229964 A1)

Regarding claims 21 and 28,  Jiang et al. teaches communication apparatus, comprising: circuitry, which, in operation, generates a signal including first reference signals used for a physical sidelink control channel (PSCCH), [See Paragraphs 62-85, Figure 6, Ref # 602, determine a base DM-RS sequence associated with a control channel for V2V communication, The V2V communication may be through one or more sidelink channels, such as a physical sidelink broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH), a physical sidelink shared channel (PSSCH), and a physical sidelink control channel, (Paragraph 29)], and second reference signals used for a physical sidelink shared channel (PSSCH), [See Paragraphs 62-85, Figure 6, Ref # 608, determine a base DM-RS sequence based on the base DM-RS sequence and an identity of the UE, The V2V communication may be through one or more sidelink channels, such as a physical sidelink broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH), a physical sidelink shared channel (PSSCH), and a physical sidelink control channel, (Paragraph 29)],
and a transmitter, which, in operation, transmits the signal within a slot, [See Paragraphs 62-85, Figure 6, Ref # 612, transmit a plurality of DM-RS symbols within the control channel in a subframe using DM-RS sequence, 
Jiang et al. fails to explicitly teach that the first reference signals are mapped to a first resource, and the second reference signals used for demodulation are mapped to a second resource which is different from the first resource,
Ouchi et al. teaches that the transmission process on the PSCCH and/or PSSCH may include the mapping process on the PSCCH and/or PSSCH, and selecting the resource (resource pool), (Ouchi et al., Paragraph 161),
Ouchi further teaches mapping the sequence for the second reference signal to the physical resource may be performed based on the sequence for the first reference signal. For example, in a case that the sequence for the first reference signal is generated using the first value, a first mapping may apply to mapping the sequence for the second reference signal to the physical resource. In a case that the sequence for the first reference signal is generated using the second value, a second mapping may apply to mapping the sequence for the second reference signal to the physical resource, (Ouchi et al., Paragraph 252),
Ouchi et al. also teach that wherein a time interval between the first reference signals is shorter than that between the second reference signals, [The sequence hopping may apply to a prescribed sequence length of a physical channel and/or physical signal. A reference sequence number in the reference sequence group may be 0 for a physical channel and/or physical signal shorter than the prescribed sequence length. In a case that a physical channel and/or physical signal is longer than the prescribed sequence length, a reference sequence number in the reference sequence group at a certain slot (a certain TTI) may be defined based on a pseudo-random sequence for a slot number (TTI number), (Ouchi et al., Paragraph 311), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jiang et al. by including that the first reference signals are mapped to a first resource, and the second reference signals used for demodulation are mapped to a second resource which is different from the first resource, (Ouchi et al., Paragraph 252), in order to perform efficient communication by transmission control, (Ouchi et al., Paragraph 7). 

Regarding claims 22 and 29, the communication apparatus wherein a sequence of the first reference signals is different from that of the second reference signals, [Figure 7, Ref # 706 and 708, two different sequences]. 

Regarding claims 23 and 30, the communication apparatus wherein a mapping of the PSCCH and a mapping of the PSSCH start from a same symbol, [Figure 4, Ref # 410-416, Paragraph 53], and the mapping of the PSCCH and the mapping of the PSSCH end at different symbols, [Figure 5, Ref # 510-516, Paragraph 56].

Regarding claims 24 and 31, the communication apparatus wherein a symbol length used for the PSSCH is longer than that for the PSCCH, [Figure 4 represents PSCCH and Figure 5 represents PSSCH, wherein PSSCH symbol is longer than PSCCH].

Regarding claims 25 and 32, the communication apparatus wherein one or more repetition signals are transmitted in a symbol preceding the PSCCH and the PSSCH, [in a case that the terminal apparatus supports a function related to simultaneous transmission of the PUCCH and PUSCH and in a case that the terminal apparatus supports a function related to PUSCH repetition transmission and/or PUCCH repetition transmission, the PUCCH and the PUSCH may be repeatedly transmitted prescribed times at a timing when the PUSCH transmission occurs or at a timing when the PUCCH transmission occurs, (Ouchi et al., Paragraph 385)].

Regarding claims 26 and 33, the communication apparatus wherein a preamble is transmitted in a symbol preceding the PSCCH and the PSSCH, a duration of the preamble being equal to that of one symbol of the PSCCH and the PSSCH, [Ouchi et al., Figure 3, Paragraph 259 a preamble mapped to a head of a subframe].

Regarding claims 27 and 34, the communication apparatus wherein a number of antenna ports is different between the PSSCH and the PSCCH, [Jiang et al., Figure 3A, Paragraph 38 wherein different reference signal have different antenna ports]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478